            Case 1:21-cv-05378-RA Document 9 Filed 08/16/21 Page 1 of 2
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 8/16/2021


 RAYMOND SWAINSON,

                              Plaintiff,
                                                                    No. 21-CV-5378 (RA)
                         v.
                                                                          ORDER
 MOHELA, TRANSUNION LLC, EXPERIAN
 INFORMATION SOLUTIONS, INC., and
 EQUIFAX INFORMATION SERVICES LLC,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiff Raymond Swainson, proceeding pro se, initiated this action in the Civil Court of the

County of New York, alleging damage to his credit caused by “erroneous and inaccurate reporting of

accounts.” See Dkt. 1-1 at 2. On June 17, 2021, Defendant Experian Information Solutions, Inc.

(“Experian”) removed the action to this Court on the ground that the alleged claims arise under a federal

statute, the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.

        On June 28, 2021, the Court ordered the parties to appear for an initial status conference on

August 13, 2021, Dkt 4, which was subsequently adjourned until August 16, 2021, Dkt. 8.              Mr.

Swainson did not call into that telephone conference, nor did the other defendants. Accordingly, the

Court hereby schedules another telephone conference for September 17, 2021 at 12:30 p.m. The parties

shall use the dial-in information provided below to call into the conference: Call-in Number: (888)

363- 4749; Access Code: 1015508. This conference line is open to the public.

        If Mr. Swainson is proceeding pro se (without an attorney), he is required to appear

personally at this conference. If Mr. Swainson has retained an attorney, he or she should attend the

conference in Mr. Swainson’s place, although Mr. Swainson is also welcome to attend.

        The purpose of the conference is to discuss the discovery schedule, any possible motions the

parties may wish to make, and settlement. Each party may submit a letter no longer than two (2)
            Case 1:21-cv-05378-RA Document 9 Filed 08/16/21 Page 2 of 2




pages by September 10, 2021 addressing discovery it may need and any specific issues it intends to

raise at the conference.

         If any party cannot attend the conference at the time and date specified above, it must

promptly request a change in writing. The request must state: (1) the original date(s); (2) the number

of previous requests for adjournment or extension; (3) whether these previous requests were granted

or denied; and (4) whether the adversary consents and, if not, the reasons given by

the adversary for refusing to consent. Unless all parties are notified that the conference date has been

changed, it will be held as scheduled.

         A copy of the Court’s Special Rules & Practices in Civil Pro Se Cases is enclosed. Attorneys

and unrepresented parties are directed to consult these rules with respect to communications with

Chambers and other matters. Should Plaintiff need assistance, he may wish to consult the New York

Legal Assistance Group’s legal clinic for pro se litigants, by visiting its website at nylag.org/pro-se-

clinic/ or by calling (212) 659-6190. This clinic, which is neither part of nor run by the Court, assists

pro se litigants with federal civil cases.

         Experian shall serve a copy of this Order on Plaintiff and promptly file proof of service on

the docket. No later than one week after receiving this Order, Plaintiff shall submit a letter advising

the Court as to the status of service of the remaining defendants.



SO ORDERED.

Dated:      August 16, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge




                                                        2
